1
2                                                              JS-6
3
4
5
6
7
                        UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9
                                 WESTERN DIVISION
10
11
     KENNETH WAYNE WALKER,                   ) Case No.: 2:18-cv-04613-JDE
12                                           )
                                             ) ORDER OF DISMISSAL
                 Plaintiff,                  )
13
                                             )
         vs.                                 )
14
     NANCY A. BERRYHILL, Acting              )
15   Commissioner of Social Security,        )
                                             )
16                                           )
                 Defendant.                  )
17                                           )
                                             )
18
           Pursuant to the Stipulation of the parties (Dkt. 23), the Stay in this
19
     matter (Dkt. 22) is lifted and the case is DISMISSED with prejudice, with the
20
     party to bear their own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
23   DATE: January 24, 2019                __________________________
                                           JOHN D. EARLY
24                                         United States Magistrate Judge
25
26

                                            -1-
